DECISION OF DISMISSAL
This matter is before the court on Plaintiffs' representative's request that the court dismiss this case for want of prosecution.
During the case management conference on July 30, 2009, Plaintiffs' representative, James Mueller (Mueller), Certified Public Accountant, stated that, even though he has left numerous voice mail messages, he has been unable to speak with Plaintiffs or Plaintiffs' bankruptcy attorney. Given his relationship with Plaintiffs and the time he has devoted to this matter without receiving payment, Mueller requests that the court dismiss the above-entitled matter because he does not intend to move the matter to trial.
Defendant's representative, Cecilia Beito (Beito), Tax Auditor, stated that, even though Plaintiffs listed the 2004 Oregon state income tax assessment as part of their Chapter 7 bankruptcy filing, it will not be dismissed because the assessment was less than 240 days outstanding. Beito stated that Defendant abated the penalty assessed to the tax-to-pay.
As a consequence of Plaintiffs' representative's request, the court finds this matter should be dismissed for want of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to: 1163 StateStreet, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on August 14, 2009. The Court filed and entered this documenton August 14, 2009.